DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed October 13, 2022 is acknowledged.

Response to Amendment
Claims 29, 39, 47, and 48 have been amended.  Claims 1-28 have been previously canceled.  Claims 29-48 are pending and are provided to be examined upon their merits.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 12 of Remarks:

ll. Rejections under 35 U.S.C. § 101

Claims 29-48 stand rejected under 35 U.S.C. §101 as allegedly being directed to an abstract idea without significantly more. Applicant respectfully traverses this rejection.

Under the MPEP §2106.04 and §2106.05, it is respectfully submitted that:

(1) Step 2A — Prong One - The claims are not directed to an abstract idea, as the subject matter of the claims do not fall within any of the enumerated groupings of abstract ideas in MPEP §2106.04(a)(2),

(2) Step 2A — Prong Two - Even if it is presumed that they recite a judicial exception, these claims integrate the judicial exception into a practical application, and

(3) Step 2B — The claims amount to “significantly more" than any abstract idea.

A. Step 2A Analysis

1. Step 2A - Prong One

The Office alleges that claims 29 and 39 are directed to an abstract idea without significantly more, particularly stating, “under their broadest reasonable interpretation, [the limitations] cover performance of the limitation as certain methods of organizing human activity...If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claim 29 is also abstract for similar reasons.” (Office Action, page 11).

Contrary to the Office’s assertion, the claims as currently amended are not directed to “a commercial interaction.” Instead, claim 29, e.g., includes specific technical claim language reciting “identify, at a server comprising the one or more processors, each of a mobile device and an ATM via a scanning by a user of the mobile device of a randomly- generated identifier displayed on the ATM, and based on the identification, establish a communicative connection between the mobile device, the ATM, and the server.” As a result of the scanning of the identifier via the mobile device, a communicative connection is therefore established such that the “transaction device...and mobile device...may communicate with one another using the server.” See Applicant’s Specification at [0057].

The invention is about “Systems And Methods For Processing Cardless Transactions” (title).

The Examiner respectfully maintains the claims recite abstract elements.  The above argument would be an additional element consideration.

Furthermore, Applicant reiterates that, similar to the claims in Ex parte Hannun, where the PTAB concluded that the claims do not recite any mental process because the claimed steps cannot practically be performed mentally, the pending claims are not directed to a mental process because the claims cannot practically be performed mentally in the human mind. Ex parte Hannun, 2018-003323 (Apr. 1, 2019) at pages 9-10. In the Office Action, the Office responds to this argument by stating that “[based on the claim amendments, the claims being abstract as a mental process is not argued.” Office Action at 4. Therefore, the Office admits that the claims do not recite a mental process.


The basis of the rejection is not under Mental Processes, but rather Certain Methods of Organizing Human Activity.

For at least these reasons, the claims are not directed to an abstract idea, and the rejection under 35 U.S.C. §101 should be withdrawn at least in view of this threshold question.

2. Step 2A - Prong Two

Presuming arguendo that the claims are directed to an abstract idea, the pending claims are nevertheless integrated into a practical application, thereby rendering them as statutory subject matter.

In the Office Action, the Office alleges “[the] judicial exception is not integrated into a practical application...The identifying each mobile device and ATM via randomly- generated identifier displayed on the ATM, the identifier being scanned is insignificant extra solution activity as nothing is done with the random identifier in the claim.” Office Action at 11-12.

Furthermore, in its Response to Arguments, the Office alleges:

From paragraph [048]... 
“Credential issuer 108 may perform a look-up or cross- reference to a database (or other data store) for the received substitute value. After receiving the substitute value, credential issuer 108 may return a dynamic token associated with the substitute value. The dynamic token, in some embodiments, may be an identifier or other piece of data that is usable for only a single transaction and represents a substitute value and/or account credentials stored at credential issuer 108. In this manner, the actual account credentials need not be communicated to mobile device 101 or transaction device 103 (or its associated switch/driver), and thus security is enhanced. This token is returned to credential processor 107." 

The above use of a look-up or cross-reference to a database of substitute values or tokens is not improving technology itself but using existing technology. Arguably, using passwords and personal identification numbers (PIN's) that map to a user account or person, would perform similar functions, but would not be considered improving technology.

(Emphases in original). Office Action at 5.

These alleged assertions are incorrect. Amended independent claim 29 makes no reference to any “look-up or cross-reference” or use of “passwords and PINs.” Thus, the Office incorrectly reduces the claimed subject matter to an alleged use of “existing technology” which is not recited in the claim. Additionally, the Office fails to make clear exactly which portion of the alleged “existing technology” forms the abstract idea. Amended independent claim 29 reads, in part:

receive, at the server, a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device; 

determine, at the server, a substitute value corresponding to the selected account, the substitute value being a first alphanumeric string generated during a registration of the selected account, the substitute value representing an account number of the selected account, the substitute value being distinct from the account number of the selected account; 

generate, at the server, a dynamic token associated with the user credentials, the dynamic token comprising a second alphanumeric string representing the user credentials; 

transmit a transaction request to the ATM from the server, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token such that the account number of the selected account and the user credentials are not communicated to the ATM.

There is no recitation of any “look-up or cross-reference to a database of substitute values or tokens.” Therefore, the Office erroneously reads subject matter into the claims from one example embodiment provided in the Applicant’s specification.

The above was in response to Applicant’s argument on page 5 about user credentials not communicated to the ATM.  The Examiner was looking in the specification for teachings that might provide a technical explanation or something that would amount to a practical application.  The paragraph cited (para. [048]) apparently did not provide an additional element.

Thereafter, the Office incorrectly and erroneously attempts to quality the read-in subject matter as an abstract idea because it involves “existing technology.” However, the subject matter of independent claim 29 is not limited to such an example. Additionally, the Office fails to make clear exactly which portion of independent claim 29 recites the alleged use of “existing technology” to form the abstract idea. Only the limited example of performing a “look-up or cross-reference to a database” is discussed, followed by an alleged assertion relating to the use of “passwords and PINs.” Neither of these, however, are recited in independent claim 29. Thus, it remains unclear why the Office discusses and qualifies such limitations without referring to the claimed subject matter.

Claims are examined, not the specification.  The Examiner was responding to Applicant’s argument.  The teachings at least in paragraph [049] did not provide an additional element that could be incorporated into the claim.

Additionally, and without acquiescing to the assertions made by the Office, Applicant amends independent claim 29 to recite, “identify, at a server comprising the one or more processors, each of a mobile device and an ATM via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establish a communicative connection between the mobile device, the ATM, and the server.” Therefore, amended independent claim 29 recites “establish a communicative connection between the mobile device, the ATM, and the server” which occurs as a result of the “scanning by a user of the mobile device of [the] randomly- generated identifier.” Thus, by scanning the identifier, the mobile device and the ATM are able to “communicate with one another using a server.” See Applicant’s Specification at [0057].

Applicant above is arguing “establish a communicative connection…” as a result of “scanning… randomly-generated identifier.”  This, however, does not appear to be taught.  The claim is also “based on the identification, establishing a communicative connection” therefore not a result of scanning.

Scanning an identifier causes the credential processor to identify the mobile device and transaction device.

From para. [057]…
“Transaction device 101 and mobile device 103 may communicate with one another using a server (e.g., an electronic device) connected to network 105. As one example, mobile device 101 and transaction device 103 may both communicate with a device such as credential processor 107, in order to communicate information concerning the requested transaction from mobile device 101 to transaction device 103 and vice versa. In one example embodiment, the user may utilize mobile device 101 to identify the particular transaction device (here, transaction device 103) at which the user desires to accomplish the transaction. The user can identify transaction device 103 using, for example, location-based software, an identifier associated with transaction device 103 printed on the side of transaction device 103 or displayed on a screen of transaction device 103, a randomly-generated code displayed on a screen of transaction device 103, or the like. This enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103.” [057]
 
Therefore, the  above “enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103.”  

Applicant argues “[t]hus, by scanning the identifier, the mobile device and the ATM are able to “communicate with one another using a server.”

The Examiner argues the specification supports scanning a randomly-generated identifier, the credential processor is able to identify the mobile device and transaction device.

From MPEP 2106.05(a)…
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).”

Furthermore, as noted in MPEP §2106.04(d)(I), “an improvement to other technology or technical field” amounts to the requisite practice application. Applicant respectfully submits that the claims recite, “identify, at a server comprising the one or more processors, each of a mobile device and an ATM via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establish a communicative connection between the mobile device, the ATM, and the server,” wherein the improvement to the technical field comprises the communicative connection established between the mobile device and ATM via the server. The improvement further lies in the fact that the ATM and mobile device are “configured to exchange data by communicating with a separate device.” See Applicant’s Specification at [0037] and [0057].

For at least these reasons, the claims are integrated into practical applications, thereby satisfying the subject matter eligibility requirement under 35 U.S.C. §101. Accordingly, Applicant requests that this rejection be withdrawn. 

Respectfully, scanning a randomly-generated identifier from a display and identifying devices is not improving a technology, or solving a technical problem.    

From 2106.04(d) III…
“Two examples of how the Office evaluates whether the claim as a whole integrates the recited judicial exception into a practical application are provided. In Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 2019 USPQ2d 281076 (Fed. Cir. 2019), the claims were to methods for electronically processing paper checks, all of which contained limitations setting forth receiving merchant transaction data from a merchant, crediting a merchant’s account, and receiving and scanning paper checks after the merchant’s account is credited. In part one of the Alice/Mayo test, the Federal Circuit determined that the claims were directed to the abstract idea of crediting the merchant’s account before the paper check is scanned. The court first determined that the recited limitations of "crediting a merchant’s account as early as possible while electronically processing a check" is a "longstanding commercial practice" like in Alice and Bilski. 931 F.3d at 1167, 2019 USPQ2d 281076, at *5 (Fed. Cir. 2019). The Federal Circuit then continued with its analysis under part one of the Alice/Mayo test finding that the claims are not directed to an improvement in the functioning of a computer or an improvement to another technology. In particular, the court determined that the claims "did not improve the technical capture of information from a check to create a digital file or the technical step of electronically crediting a bank account" nor did the claims "improve how a check is scanned." Id. This analysis is equivalent to the Office’s analysis of determining that the exception is not integrated into a practical application at Step 2A Prong Two, and thus that the claims are directed to the judicial exception (Step 2A: YES).”

Applicant is not teaching or claiming an improvement to scanning information from a display.

3. Step 2B Analysis

Continuing the analysis, under MPEP § 2106.05: Step 2B — the claims also amount to “significantly more” than any abstract idea. The Office alleges that the “claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more... The identifying a mobile device and ATM via a randomly-generated identifier step is insignificant extra solution activity, where nothing is done with the identified mobile device and ATM.” Office Action at 12. Applicant respectfully disagrees.
In its Response to Arguments, the Office alleges:

From Applicant's statement above... 
>>"The pending claims, when considered as a whole, recite a specific means or method including an unconventional and distinct ordered combination of specific steps that provides a technological improvement via the enhancement of account security because "the account number of the selected account and the user credentials are not communicated to the ATM.""<<

This would be true in any system that encrypts data for transmission. This is why Office Example 35, Claim 2 provided more than just sending data back and forth. Essentially it would not be enough to just label something with an alias and argue that is an improvement to security technology. Further, unlike Office Example 35, Claim 2, there is no security in the data itself, therefore there is no guarantee that the substitute value and dynamic token could not be easily figured out. 

(Emphasis in original). Office Action at 7.

The Office erroneously requires a “guarantee that the substitute value and dynamic token could not be easily figured out.” There is no requirement for any “guarantee” in the subject matter eligibility guidelines. Additionally, and contrary to the Office’s allegation that “there is no security in the data itself,” independent claim 29 clearly recites:

“transmit a transaction request to the ATM from the server, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token such that the account number of the selected account and the user credentials are not communicated to the ATM; 

determine, at the ATM, the account information of the selected account using the substitute value received in the transaction request; [and]

verify, at the ATM, the user credentials using the dynamic token received in the transaction request.”

Thus, there is a recited “security in the data itself’ because the user account information is replaced by the substitute value and further verified using the dynamic token. With such a combination being required, and with the user credentials not being communicated, security in the data itself is improved.


In its Response to Arguments, the Office also alleges, “(Unlike Example 35,] Applicant's claims do not ensure data is secured as there is no guarantee the substitute value or token could not be deciphered. Further, any encryption technology would likely alter the sequence of characters in data transmission” (emphasis in original). Office Action at 9. The Office once again erroneously requires a “guarantee the substitute value or token could not be deciphered.” As previously noted, there is no such requirement in the subject matter eligibility guidelines. In addition, the Office is requiring the claimed subject matter in the instant application to be identical to that which is recited in Example 35. However, the subject matter eligibility guidelines clearly state: “These examples should be interpreted based on the fact patterns set forth below as other fact patterns may have different eligibility outcomes. That is, it is not necessary for a claim under examination to mirror an example claim to be subject matter eligible under the 2019 PEG.” 2019 Revised Patent Subject Matter Eligibility Guidance at 54. The Office fails to interpret Example 35 as an exemplary non-abstract recitation, instead requiring the claimed subject matter to mirror the example claim.

A proper analysis would demonstrate that the pending claims further satisfy the “inventive step” inquiry. The pending claims, when considered as a whole, recite a specific means or method including an unconventional and distinct ordered combination of specific steps that provides a technological improvement via the establishing of a “communicative connection” via the “scanning” of a “randomly-generated identifier” displayed on the ATM (i.e., the ATM providing a random code). For example, currently amended claim 29 recites, in relevant part, “identify, at a server comprising the one or more processors, each of a mobile device and an ATM via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establish a communicative connection between the mobile device, the ATM, and the server.” Thus, as a direct result of the “scanning...of [the] randomly-generated identifier, the ATM and mobile device are enabled to be “configured to exchange data by communicating with a separate device.” See Applicant’s Specification at [0037] and [0057].

This combination of steps operates in a non-conventional and non-generic way to address a specific technical problem (i.e., “processing a cardless transaction at an ATM”) and to provide a specific technical solution (i.e., “establish a communicative connection between the mobile device, the ATM, and the server” via “scanning...of a randomly- generated identifier displayed on the ATM”). Id.

Processing a transaction is itself abstract.

Scanning a randomly-generated number that identifies an ATM, does not provide any security.  The benefit of this process is the credential processor is able to identify the mobile device of a user and the ATM in order to accomplish a transaction.     

From para. [057]…
“Transaction device 101 and mobile device 103 may communicate with one another using a server (e.g., an electronic device) connected to network 105. As one example, mobile device 101 and transaction device 103 may both communicate with a device such as credential processor 107, in order to communicate information concerning the requested transaction from mobile device 101 to transaction device 103 and vice versa. In one example embodiment, the user may utilize mobile device 101 to identify the particular transaction device (here, transaction device 103) at which the user desires to accomplish the transaction. The user can identify transaction device 103 using, for example, location-based software, an identifier associated with transaction device 103 printed on the side of transaction device 103 or displayed on a screen of transaction device 103, a randomly-generated code displayed on a screen of transaction device 103, or the like. This enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103.” [057]

The pending claims further recite “determine...a substitute value” and “generate...a dynamic token” (i.e., generation of code data in response to the random code), “determine, at the ATM, the account information of the selected account using the substitute value received in the transaction request” (i.e., analysis of the code data); and “verify, at the ATM, the user credentials using the dynamic token received in the transaction request” (i.e., determination of whether the transaction should proceed). Accordingly, the recited claim language requires operations that are directly in line with Example 35 when interpreted based on the fact patterns of the instant application.

From Applicant’s argument above:

>>“generate...a dynamic token” (i.e., generation of code data in response to the random code),<<

Respectfully, generate a dynamic token in response to a random code is neither claimed nor taught.

The above determine, at the ATM, the account information and verify, at the ATM, the user credentials using the dynamic token are abstract.

Currently pending claims 30-38 are allowable at least based on their dependence from amended independent claim 29. Independent claim 39, as amended herein, although different in scope, recites similar elements as amended independent claim 29. Therefore, all of the comments above with respect to claim 29 are applicable to independent claim 39 as well. Amended independent claims 29 and 39, and those claims which depend from them (i.e., claims 30-38, and claims 40-48, respectively), are therefore also allowable.

Accordingly, Applicant respectfully requests that the rejections under 35 U.S.C. §101 be withdrawn.

The rejection is respectfully modified but maintained based on the claim amendments and the above response.  Paragraphs [003] and [004] in the Background section admit that systems exist of using smartphones with ATM’s to access accounts, and are solving a business problem (e.g. “using smartphones at an ATM other than the one owned by the bank holding the account…” [004].  

Paragraph [005] has something about “if a thief is able to spoof the ATM’s identity, he may be able to intercept the account number…”  However, it remains unclear to the Examiner how the first step of identifying the mobile device and ATM by the credential processor is related to subsequent steps.  For example, nothing is done with the identified ATM in the claim.  How does identifying ATM benefit or link to subsequent steps, the Examiner is interested in understanding if there is a claimed link, as there does not appear to be one.  

Applicant argues 35 USC §112(a) Rejection, starting pg. 21 of Remarks:

III. Rejections under 35 U.S.C. § 112(a)

Claims 29-48 stand rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement. Applicant respectfully traverses this rejection.

In the Office Action, the Office alleges:

[T]here is no teaching of identifying a mobile device using a randomly generated identifier. The disclosure (para. 057]) teaches ... "The user can identify transaction device 103 using, for example, location-based software, an identifier associated with transaction device 103 printed on the side of transaction device 103 or displayed on a screen of transaction device 103, a randomly-generated code displayed on a screen of transaction device 103, or the like. This enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103." Therefore no teaching of randomly generated code for identifying a mobile device. Claim 29 has a similar problem. 

(Emphasis added).

Without acquiescing to the assertions made by the Office, Applicant amends independent claim 29 to recite, “identify, at a server comprising the one or more processors, each of a mobile device and an ATM via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establish a communicative connection between the mobile device, the ATM, and the server.” Thus, amended independent claim 29 recites a “server” which identifies “each of a mobile device and an ATM” as a result of “a scanning by...the mobile device of [the] identifier displayed on the ATM.” The server is that component which is enabled to identify “each of mobile device...and transaction device” because “the user...utilize[s]
mobile device...to identify the particular transaction device” by “using...a randomly-generated code displayed on a screen of transaction device.” See Applicant’s Specification at [0057].

Noted.  From Applicant’s Specification:
From para. [0030]…
“Mobile device 101 may comprise storage for software that, when executed, causes mobile device 101 to send and/or receive information from devices such as transaction device 103. The software may be implemented in a variety of ways. In one example embodiment, the software may be operable to send and/or receive information from other devices using wireless protocols. For example, the software can be configured to enable mobile device 101 to send and/or receive information over a Bluetooth connection, over a wireless network connection (e.g., 802.11 a/b/g/n), using Near-Field Communication (NFC), or other standard or proprietary communication protocol. The software may also be configured to enable the receipt of information visually. For example, mobile device 101 may have camera connected to it or scanner functionality, and may capture information encoded in an image or a visual symbol displayed on transaction device 103 (such as a barcode).”

From para. [0057]…
“Transaction device 101 and mobile device 103 may communicate with one another using a server (e.g., an electronic device) connected to network 105. As one example, mobile device 101 and transaction device 103 may both communicate with a device such as credential processor 107, in order to communicate information concerning the requested transaction from mobile device 101 to transaction device 103 and vice versa. In one example embodiment, the user may utilize mobile device 101 to identify the particular transaction device (here, transaction device 103) at which the user desires to accomplish the transaction. The user can identify transaction device 103 using, for example, location-based software, an identifier associated with transaction device 103 printed on the side of transaction device 103 or displayed on a screen of transaction device 103, a randomly-generated code displayed on a screen of transaction device 103, or the like. This enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103.” [057]

The above is teaching a mobile device with scanning functionality, that could be used to capture a randomly-generated code from a transaction device (ATM) screen.  This allows the credential processor to identify the mobile device and the transaction device.

From amended claim 39…
“identifying, at a credential processor, each of a mobile device and an Automated Teller Machine (ATM) via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establishing a communicative connection between the mobile device, the ATM, and the credential processor;..” 

It’s unclear where teaching of “based on the identification, establishing a communicative connection…” is taught (112(a)), and even how this would happen (112(b)).  

Repeated from paragraph [0057]…
“…The user can identify transaction device 103 using, for example, location-based software, an identifier associated with transaction device 103 printed on the side of transaction device 103 or displayed on a screen of transaction device 103, a randomly-generated code displayed on a screen of transaction device 103, or the like. This enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103.” [057]

Therefore, at best, scanning a code enables the credential processor to identify the mobile device and transaction device.  There is no teaching of based on identification, establishing a communicative connection.

Currently pending claims 30-38 are allowable at least based on their dependence from amended independent claim 29. Independent claim 39, as amended herein, although different in scope, recites similar elements as amended independent claim 29. Therefore, all of the comments above with respect to claim 29 are applicable to independent claim 39 as well. Amended independent claims 29 and 39, and those claims which depend from them (i.e., claims 30-38, and claims 40-48, respectively), are therefore also allowable.

Therefore, the rejection is respectfully modified based on the above issue.

IV. Rejections under 35 U.S.C. § 112(b)

Claims 29-48 stand rejected under 35 U.S.C. §112(b) as allegedly being indefinite. Applicant respectfully traverses this rejection.

In the Office Action, the Office alleges:

Claim 39 has "identifying each of a mobile device and an Automated Teller Machine (ATM) via a randomly-generated identifier displayed on the ATM, the identifier being scanned by a user via the mobile device" where it is indefinite as to identifying a mobile device and an ATM via a randomly- generated identifier as nothing is done with the identified mobile device and ATM (i.e. what's the point of identifying the devices). It's also indefinite as to why the mobile device would scan its own identifier from the ATM, and why/how the ATM knows the mobile device identifier in order to randomly generate it in the first place. Claim 29 has a similar problem.

(Emphasis added).

The Office fails to present a valid basis for rejecting the claims under 35 U.S.C. §112(b). “[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)” (emphases added). /n re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014) (cited in MPEP 2173.02(l)). See also MPEP 2173.02(I): “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected” (emphases added).

The “metes and bounds of the claimed invention” are clear. As claimed in independent claim 29, the ATM and mobile device are identified, at the server, after the randomly-generated identifier displayed on the ATM is scanned by the mobile device. There is no requirement under § 112(b) to explain “the point” of performing a given step, so long as that step is not “ambiguous, vague, incoherent, opaque, or otherwise unclear.” Id.

Additionally, the Office misconstrues the claimed subject matter of independent claim 29. The mobile device does not “scan its own identifier from the ATM,” and the ATM is not required to “know[] the mobile device identifier in order to randomly generate it in the first place.” Such language is nowhere recited in independent claim 29. However, without acquiescing to the assertions made by the Office and solely to advance prosecution, Applicant amends independent claim 29 to recite, “identify, at a server comprising the one or more processors, each of a mobile device and an ATM via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establish a communicative connection between the mobile device, the ATM, and the server.” Amended independent claim 29 clarifies that the identification of “each of a mobile device and an ATM” results in the establishing of “a communicative connection between the mobile device, the ATM, and the server.” Thus, the identified mobile device and ATM are communicatively connected, via the server, after and as a result of the identification. Furthermore, the “identifier displayed on the ATM” is a code identifying the ATM and not a code identifying the mobile device. The “user can identify transaction device...using...a randomly-generated code displayed on...the transaction device [which in turn] enables the server...to identify each of mobile device...and transaction device.” See Applicant’s Specification at [0057]. While “both devices [i.e., transaction device and mobile device] communicat[e] with [the] server,” another “type of...connection...may be used to transmit data between mobile device...and transaction device...(e.g., by displaying...a symbol on a screen of transaction device...for capture by a camera attached to mobile device. See Id. at [0054]. Therefore, the mobile device may capture (i.e., scan) the ranomly-generated identifier such that the server is enabled to identify each of the mobile device and the ATM (i.e., transaction device). Amended independent claim 29 is the before definite.

Currently pending claims 30-38 are allowable at least based on their dependence from amended independent claim 29. Independent claim 39, as amended herein, although different in scope, recites similar elements as amended independent claim 29. Therefore, all of the comments above with respect to claim 29 are applicable to independent claim 39 as well. Amended independent claims 29 and 39, and those claims which depend from them (i.e., claims 30-38, and claims 40-48, respectively), are therefore also allowable. 

The rejection is respectfully modified for the claim amendment.  The Examiner will reconsider the 112(a) and 112(b) rejections if teachings can be cited from the disclosure that teaches identification a mobile device and ATM causes establishment of a communicative connection between the three devices.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 29-48 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 39 as the claim that represents the claimed invention for analysis and is similar to system Claim 29.  Claim 39 recites the limitations of:
A computer-implemented method for processing a cardless transaction, comprising:
identifying, at a credential processor, each of a mobile device and an Automated Teller Machine (ATM) via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establishing a communicative connection between the mobile device, the ATM, and the credential processor; 
receiving, at the credential processor, a list request for accounts associated with the user from the mobile device, the list request including user credentials;
determining, via the credential processor, one or more accounts associated with the user credentials; 
transmitting, via the credential processor, account information for each of the one or more accounts associated with the user credentials to the mobile device; 
receiving, at the credential processor, a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device;
determining, via the credential processor, a substitute value corresponding to the selected account, the substitute value being a first alphanumeric string generated during a registration of the selected account, the substitute value representing an account number of the selected account, the substitute value being distinct from the account number of the selected account; 
generating, via the credential processor, a dynamic token associated with the user credentials, the dynamic token comprising a second alphanumeric string representing the user credentials; 
transmitting, to the ATM, a transaction request from the credential processor, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token such that the account number of the selected account and the user credentials are not communicated to the ATM; 
determining, at the ATM, the account information of the selected account using the substitute value received in the transaction request; 
verifying, at the ATM, the user credentials using the dynamic token received in the transaction request; and 
transmitting the account information of the selected account and the one or more transaction parameters from the ATM to a payment network.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. verifying user credentials, which is mitigating risk) and commercial interaction (e.g. receiving a transaction request).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 29 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: Automated Teller Machine (ATM), memory device, processor, mobile device, payment network (Claim 29); ATM, credential processor, mobile device, payment network (Claim 39). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The identifying each mobile device and ATM via randomly-generated identifier displayed on the ATM, the identifier being scanned is insignificant extra solution activity as nothing is done with the random identifier in the claim.  Regarding scanning, see MPEP 2106.04(d) III where claims that did not improve how a check was scanned did not provide a practical application.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 29 and 39 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Scanning by itself has been shown to be insignificant extra solution activity (see MPEP 2106.05(d) II v).  The identifying a mobile device and ATM via a randomly-generated identifier step is insignificant extra solution activity, where nothing is done with the identified mobile device and identified ATM.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 29 and 39 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 30-38 and 40-48 further define the abstract idea that is present in their respective independent claims 29 and 39 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 30-38 and 40-48 are directed to an abstract idea.  Thus, the claims 29-48 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites “identifying, at a credential processor, each of a mobile device and an Automated Teller Machine (ATM) via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establishing a communicative connection between the mobile device, the ATM, and the credential processor;..” where no teaching of “based on the identification, establishing a communicative connection between the mobile device, the ATM, and the credential processor” can be found in the written description.
From para. [0057]…
“Transaction device 101 and mobile device 103 may communicate with one another using a server (e.g., an electronic device) connected to network 105. As one example, mobile device 101 and transaction device 103 may both communicate with a device such as credential processor 107, in order to communicate information concerning the requested transaction from mobile device 101 to transaction device 103 and vice versa. In one example embodiment, the user may utilize mobile device 101 to identify the particular transaction device (here, transaction device 103) at which the user desires to accomplish the transaction. The user can identify transaction device 103 using, for example, location-based software, an identifier associated with transaction device 103 printed on the side of transaction device 103 or displayed on a screen of transaction device 103, a randomly-generated code displayed on a screen of transaction device 103, or the like. This enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103.” [057]
Therefore, the server is enabled to identify and not establish communicative connection.  Claim 29 has a similar problem.
Claims 30-38 and 40-48 are further rejected as they depend from their respective independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “identifying, at a credential processor, each of a mobile device and an Automated Teller Machine (ATM) via a scanning by a user of the mobile device of a randomly-generated identifier displayed on the ATM, and based on the identification, establishing a communicative connection between the mobile device, the ATM, and the credential processor;..” where it is indefinite as to how identifying causes establishing a communicative connection between devices.  Claim 29 has a similar problem.
Claims 30-38 and 40-48 are further rejected as they depend from their respective independent claim.

	
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search

A prior art search update was conducted but does not result in a prior art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3626